 

EXHIBIT 10.2

DEBT CONVERSION AGREEMENT

 

THIS DEBT CONVERSION AGREEMENT (this “Agreement”) is entered into as of November
10, 2015, by and between Abtech Holdings, Inc., a Nevada corporation (the
“Company”), and Golden Properties Ltd (“Lender”).

 

RECITALS

 

A.           The Lender issued a Convertible Promissory Note dated December 6,
2013, in the principal amount of $3,300,000 U.S. Dollars (the “Note”) to the
Company.

 

B.           The parties to this Agreement have agreed to convert the
$3,719,648.80 of principal and interest owed to Lender under the Note (the
“Outstanding Debt”) into shares of the Company’s common stock as herein
described, according to the terms and subject to the conditions hereinafter set
forth.

 

C.           Upon such conversion of the Outstanding Debt, the parties agree
that the Note shall be cancelled and of no further force or effect.

 

NOW, THEREFORE, in consideration for the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

 

1.           Debt Conversion.

 

(a)          Lender agrees, subject to the conditions set forth herein, to
convert the full amount of the Outstanding Debt into 123,988,294 shares of the
Company’s common stock (the “Conversion Shares”) at a conversion price of $0.03
per share (the “Conversion Price”). Upon receipt of the Conversion Price, Lender
agrees that the Note is cancelled and of no further force and effect. Lender
agrees to promptly file any necessary UCC termination statements or other
documentation that may be needed to terminate any security interests that may
have been granted to Lender that are related to the Note. Lender further
authorizes borrower to take any action needed to reflect the cancellation of the
Note and the termination of any related security interests.

 

(b)          Subject to the terms and conditions of this Agreement, the
consummation of the transaction contemplated by this Agreement shall take place
at a closing (the “Closing”) to be held at 10:00 a.m., local time, on October
27, 2015, at the offices of the Company, or at such other time, date or place as
the parties may agree upon in writing. At the Closing, Lender shall deliver a
certificate of an officer acknowledging the retirement of the Outstanding Debt
and the Company shall deliver a certificate evidencing ownership of the
Conversion Shares and which shall include a restrictive legend.

 

2.           Legends. All certificates representing any shares subject to the
provisions of this Agreement shall have endorsed thereon the following legends:

 

(a)           “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES. THE SALE IS MADE
IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR THE COMPANY RECEIVES AN OPINION OF
COUNSEL FOR THE HOLDER OF THESE SECURITIES REASONABLY SATISFACTORY TO THE
COMPANY, STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT.”

 

(b)          Any other legend required to be placed thereon under applicable
state securities laws.

 

3.          Representations and Warranties. In connection with the proposed
conversion, Lender hereby agrees, represents and warrants as follows:

 

 1 

 

 

(a)          Lender has full legal power and capacity to execute and deliver
this Agreement and to perform its obligations hereunder. All acts required to be
taken by Lender to enter into this Agreement and to carry out the transaction
contemplated hereby have been properly taken; and this Agreement constitutes a
legal, valid and binding obligation of Lender enforceable in accordance with its
terms.

 

(b)          Lender is receiving the Conversion Shares solely for Lender’s own
account for investment and not with a view to, or for resale in connection with,
any distribution thereof within the meaning of the Securities Act. Lender has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Company’s securities.

 

(c)          Lender realizes that acceptance of the Conversion Shares at the
Conversion Price is an investment in the Company, which is a highly speculative
investment, and Lender is able, without impairing Lender’s financial condition,
to hold the Conversion Shares for an indefinite period of time and to suffer a
complete loss of Lender’s investment.

 

(d)          THE OFFERING OF THE CONVERSION SHARES IS LIMITED TO PERSONS WHO ARE
“ACCREDITED INVESTORS,” AS THAT TERM IS DEFINED IN REGULATION D UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND WHO HAVE THE FINANCIAL MEANS
AND THE BUSINESS, FINANCIAL AND INVESTMENT EXPERIENCE AND ACUMEN TO CONDUCT AN
INVESTIGATION AS TO THE MERITS AND RISKS OF THIS INVESTMENT. THE INVESTOR HEREBY
REPRESENTS THAT HE/SHE/IT HAS READ, IS FAMILIAR WITH AND UNDERSTANDS RULE 501 OF
REGULATION D UNDER THE ACT. THE INVESTOR IS AN “ACCREDITED INVESTOR” AS DEFINED
IN RULE 501(A) OF REGULATION D, AS AMENDED.

 

(e)          The information in any documents delivered by the Lender in
connection with this Agreement, including, but not limited to the Investor
Questionnaire attached as Exhibit A, is true, correct and complete in all
respects as of the effective date hereof. The Lender agrees promptly to notify
the Company in writing of any change in such information after the date hereof.

 

(f)          Lender is relying solely on the representations and warranties
contained herein in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, and no oral representations or
warranties of any kind have been made by the Company or its officers, directors,
employees or agents to Lender.

 

(g)          Lender has been given an opportunity to ask questions and receive
answers from the officers and directors of the Company and to obtain additional
information from the Company. The Lender has had full access to all the
information which the Lender (or the Lender’s advisor) considers necessary or
appropriate to make an informed decision with respect to the transaction
contemplated by this Agreement. The Lender acknowledges that the Company has
made available to the Lender and the Lender’s advisors the opportunity to
examine and copy any contract, matter or information which the Lender considers
relevant or appropriate in connection with this investment and to ask questions
and receive answers relating to any such matters including, without limitation,
the financial condition, management, employees, business, obligation, corporate
books and records, budgets, business plans of and other matters relevant to the
Company. To the extent the Lender has not sought information regarding any
particular matter, the Lender represents that he or she had and has no interest
in doing so and that such matters are not material to the Lender in connection
with the transaction contemplated by this Agreement. The Lender has accepted the
responsibility for conducting the Lender’s own investigation and obtaining for
itself such information as to the foregoing and all other subjects as the Lender
deems relevant or appropriate in connection with the transaction contemplated by
this Agreement. The Lender is not relying on any representation, by the Company
or otherwise, other than that contained herein. The Lender acknowledges that no
representation regarding projected financial performance or a projected rate of
return has been made to it by any party.

 

 2 

 

 

(h)          The Lender acknowledge that on May 28, 2015, the Company received a
subpoena from the SEC that stated that the staff of the SEC is conducting an
investigation In the Matter of Abtech Holdings, Inc.(NY-9262). The Lender has
reviewed the Company’s related public disclosures on this matter, has had the
opportunity to investigate the matter, and understands generally that the SEC's
subpoena has asked for all documents, agreements, and communications concerning
(i) the Company's Contract for Services with Nassau County, New York, dated
October 8, 2013; (ii) Adam Skelos, Dean Skelos, and their related entities;
(iii) SLC Clean Water, LLC, Axiom, Glenwood Management, and a number of other
listed individuals and entities; (iv) certain Board and Board committee minutes
and related materials; (v) certain policies, procedures, and internal controls
in effect at the Company; (vi) certain communications with the Company's
independent registered accounting firm, transfer agent, potential and current
investors, broker-dealers, investment advisors, and finders; and (vii) certain
other organizational and financial account information of the Company. The
Company has advised the Lender that it believes the SEC's subpoena is a result
of the complaint announced on May 4, 2015 that was filed by Federal authorities
against Dean and Adam Skelos. The Company has advised the Lender that it is not
a target of the Skelos’ criminal proceedings and has fully cooperated with
federal investigators in that matter.

 

(i)          The Lender recognizes that an investment in the Conversion Shares
involves significant risks, including the risks described herein and in the Risk
Factors annexed hereto as Exhibit B. Lender has read and understands such risks
and that such risks, and others, can result in the loss of the Lender’s entire
investment in the Conversion Shares.

 

(j)          The Company has disclosed to Lender that:

 

(i)          The Conversion Shares have not been registered under the Securities
Act and the Conversion Shares must be held indefinitely unless a transfer is
subsequently registered under the Securities Act, or an exemption from such
registration is available, and that the Company is under no obligation to
register the Conversion Shares;

 

(ii)         The Company will make a notation in its records of the
aforementioned restrictions on transfer and legends.

 

(k)          Lender has sought such independent legal, tax and accounting advice
and counsel as it has deemed necessary and appropriate and Lender is relying on
the advice and counsel of his own legal, tax and accounting advisors.

 

(l)          Without in any way limiting Lender’s representations and warranties
set forth above, Lender further agrees that Lender shall in no event make any
disposition of all or any portion of the Conversion Shares which Lender is
acquiring unless and until:

 

(i)          There is then in effect a registration statement under the
Securities Act (a “Registration Statement”) covering such proposed disposition
and such disposition is made in accordance with said Registration Statement; or

 

(ii)         Lender shall have notified the Company of the proposed disposition
and the Company agrees that such disposition is exempt from the registration
requirements of applicable state and federal securities laws.

 

4.           Transfers in Violation of Agreement. The Company shall not be
required to (i) transfer on its books any Conversion Shares of the Company which
shall have been sold or transferred in violation of any of the provisions set
forth in this Agreement, or (ii) treat as owner of such shares or to accord the
right to vote as such owner or to pay dividends to any transferee to whom such
shares shall have been so transferred.

 

5.           Conditions.

 

(a)          The obligations of the Company to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment of the
following conditions:

 

(i)          The representations and warranties of Lender set forth in Section 3
hereof shall be true and correct on and as of the Closing date.

 

(ii)         All proceedings to be taken by Lender in connection with the
consummation of the transactions contemplated by this Agreement shall have been
duly and validly taken and all necessary consents, approvals or authorizations
of any governmental or regulatory authority or other third party required to be
obtained by the Company or Lender shall have been obtained in form and substance
reasonably satisfactory to the Company.

 

 3 

 

 

(iii)        Lender has delivered to the Company a certificate acknowledging the
conversion of the Outstanding Debt and that there are no other obligations of
the Company to Lender.

 

(iv)        The Company has enough authorized shares of common stock to issue
the Conversion Shares.

 

(b)          The obligations of Lender to consummate the transaction
contemplated by this Agreement shall be subject to the fulfillment of the
following conditions:

 

(i)          The representations and warranties of the Company set forth herein
shall be true and correct on and as of the Closing date.

 

(ii)         All proceedings, corporate or otherwise, to be taken by the Company
in connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken and all necessary consents,
approvals or authorizations of any governmental or regulatory authority or other
third party required to be obtained by the Company or Lender shall have been
obtained in form and substance reasonably satisfactory to Lender.

 

6.           Termination. This Agreement may be terminated no later than the
Closing:

 

(a)          At the option of any party if any other party has materially
breached a term of this Agreement and has not cured such breach within five (5)
days after notice of such breach;

 

(b)          At the option of any party if any competent regulatory authority
shall have issued an order making illegal or otherwise restricting, preventing,
prohibiting or refusing to approve the transactions contemplated hereby, and
such order shall have become final and non-appealable; or

 

(c)          At the option of the Company in the event of a failure to meet a
condition set forth in Section 5 hereof.

 

7.           Miscellaneous.

 

(a)          Further Instruments. The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

(b)          Notice. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery, (ii)
when sent by confirmed facsimile, if sent during normal business hours of
recipient, or if not, then on the next business day, (iii) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt, or (iv) when sent by confirmed
email if sent during normal business hours of recipient, or if not, then on the
next business day. All communications shall be sent to the party to be notified
at the address set forth on the signature pages hereof, or at such other address
as such party may designate by giving ten (10) days’ advance written notice to
the other party hereto.

 

(c)          Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Lender, Lender’s heirs, executors,
administrators, successors and assigns.

 

(d)          Applicable Law; Entire Agreement; Amendments. This Agreement shall
be governed by and construed in accordance with the laws of the State of Nevada,
entered into and to be performed entirely within Nevada, and constitutes the
entire agreement of the parties with respect to the subject matter hereof
superseding all prior written or oral agreements, and no amendment or addition
hereto shall be deemed effective unless agreed to in writing by the parties
hereto.

 

 4 

 

 

(e)          Severability. If any provision of this Agreement is held by a court
to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect without being impaired or
invalidated in any way and shall be construed in accordance with the purposes
and tenor and effect of this Agreement.

 

(f)          Counterparts. This Agreement may be executed by facsimile or other
electronic signature, in counterparts, which, when taken together, shall
constitute one and the same original.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

COMPANY:

 

ABTECH HOLDINGS, INC., a Nevada corporation         By: /s/ Glenn R. Rink  
Name: Glenn R. Rink   Title: President, C.E.O.       LENDER:       GOLDEN
PROPERTIES LTD.         By: /s/ Alexander Lau   Name: Alexander Lau   Title:
Vice President  

 

 5 

 

 

EXHIBIT A TO DEBT CONVERSION AGREEMENT

INVESTOR QUESTIONNAIRE

 

ABTECH HOLDINGS, INC.

Confidential Investor Questionnaire

 

To:ABTECH HOLDINGS, INC.

 

I.           The Investor represents and warrants that he or it comes within one
category marked below, and that for any category marked, he or it has truthfully
set forth, where applicable, the factual basis or reason the Investor comes
within that category. ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY AND/OR THE PLACEMENT
AGENT TO COMPLY WITH LAW AND/OR ANY RULES PROMULGATED BY ANY REGULATORY AGENCY.
The undersigned shall furnish any additional information which the Company deems
necessary in order to verify the answers set forth below.

 

Category A ___The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000, excluding the value of the primary residence of
such individual, calculated by subtracting from the estimated fair market value
of the property the amount of debt secured by the property, up to the estimated
fair market value of the property.

 

Explanation. In calculating net worth you may include equity in personal
property and real estate (other than Investor’s principal residence which may
not be included in such net worth calculation), cash, short-term investments,
stock and securities. Equity in personal property and real estate should be
based on the fair market value of such property less debt secured by such
property.

 

Category B ___The undersigned is an individual (not a partnership, corporation,
etc.) who had an individual income in excess of $200,000 in each of the two most
recent years, or joint income with his or her spouse in excess of $300,000 in
each of those years (in each case including foreign income, tax exempt income
and full amount of capital gains and losses but excluding any income of other
family members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.

 

Category C ___The undersigned is a director or executive officer of the Company
which is issuing and selling the Securities (“Securities”).

 

Category D ___The undersigned is a bank; a savings and loan association;
insurance company; registered investment company; registered business
development company; licensed small business investment company; or employee
benefit plan within the meaning of Title 1 of ERISA and (a) the investment
decision is made by a plan fiduciary which is either a bank, savings and loan
association, insurance company or registered investment advisor, or (b) the plan
has total assets in excess of $5,000,000 or is a self directed plan with
investment decisions made solely by persons that are accredited investors.
  _____________________________________________________
  _____________________________________________________   (describe entity)

  

Category E ___The undersigned is a private business development company as
defined in section 202(a)(22) of the Investment Advisors Act of 1940.
  _____________________________________________________
  _____________________________________________________   (describe entity)

 

 6 

 

 

Category F ___The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Securities and with total assets in excess of
$5,000,000.   _____________________________________________________
  _____________________________________________________   (describe entity)

 

Category G ___The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
where the purchase is directed by a “sophisticated person” as defined in
Regulation 506(b)(2)(ii) under the Securities Act of 1933.

 

Category H ___The undersigned is an entity (other than a trust) all the equity
owners of which are “accredited investors” within one or more of the above
categories. If relying upon this Category alone, each equity owner must complete
a separate copy of this Agreement.
  _____________________________________________________
  _____________________________________________________   (describe entity)

 

Category I ___The undersigned is not within any of the categories above and is
therefore not an accredited investor.

 

For purposes hereof, “individual income” means adjusted gross income less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including any amounts attributable to a spouse or
to property owned by a spouse): (i) the amount of any interest income received
which is tax-exempt under Section 103 of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) the amount of losses claimed as a limited partner in
a limited partnership (as reported on Schedule E of Form 1040), (iii) any
deduction claimed for depletion under Section 611 et seq. of the Code, and (iv)
any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 12.02 of
the Code.

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.

 

II.          SUITABILITY (please answer each question)

 

(a)          For an individual Investor, please describe your current
employment, including the company by which you are employed and its principal
business:





         

 

(b)          For an individual Investor, please describe any college or graduate
degrees held by you:



       

 

 

(c)          For all Investors, please list types of prior investments:

______________________________________________________________________________



       

 

(d)          For all Investors, please state whether you have you participated
in other private placements before:

YES_______ NO_______

 

 7 

 

 

(e)          If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:

 

    Public   Private       Companies   Companies                 Frequently    
  Occasionally       Never    

 

(f)          For individual Investors, do you expect your current level of
income to significantly decrease in the foreseeable future:

YES_______ NO_______

 

(g)          For trust, corporate, partnership and other institutional
Investors, do you expect your total assets to significantly decrease in the
foreseeable future:

YES_______ NO_______

 

(h)          For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

YES_______ NO_______

 

(i)          For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for which you seek to
subscribe?

YES_______ NO_______

 

(j)          For all Investors, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

YES_______ NO_______

 

III.         MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

(a)Individual Ownership

(b)Community Property

(c)Joint Tenant with Right of Survivorship (both parties must sign)

(d)Partnership*

(e)Tenants in Common

(f)Corporation*

(g)Trust*

(h)Limited Liability Company*

(i)Other

 

*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

 

IV.          FINRA AFFILIATION.

 

Are you affiliated or associated with an FINRA member firm (please check one):

Yes _________             No __________

 

If Yes, please describe:

_________________________________________________________

_________________________________________________________

 

 8 

 

 

*If Investor is a Registered Representative with an FINRA member firm, have the
following acknowledgment signed by the appropriate party:

 

The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.

_________________________________

Name of FINRA Member Firm

 

By: ______________________________

Authorized Officer

 

Date: ____________________________

 

V.         The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained herein and such answers have been provided under the
assumption that the Company will rely on them.

 

VI.          In furnishing the above information, the undersigned acknowledges
that the Company will be relying thereon in determining, among other things,
whether there are reasonable grounds to believe that the undersigned qualifies
as a Purchaser under Section 4(2) and/or Regulation D of the Securities Act of
1933 and applicable State Securities laws for the purposes of the proposed
investment.

 

VII.         The undersigned understands and agrees that the Company may request
further information of the undersigned in verification or amplification of the
undersigned’s knowledge of business affairs, the undersigned’s assets and the
undersigned’s ability to bear the economic risk involved in an investment in the
securities of the Company.

 

VIII.         The undersigned represents to you that (a) the information
contained herein is complete and accurate on the date hereof and may be relied
upon by you and (b) the undersigned will notify you immediately of any change in
any such information occurring prior to the acceptance of the subscription and
will promptly send you written confirmation of such change. The undersigned
hereby certifies that he, she or it has read and understands the Agreement
related hereto.

 

IX.          In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign Assets Control (“OFAC”)
rules and regulations, Investor is required to provide the following
information:

 

1.          Payment Information

 

(a) Name and address (including country) of the bank from which Investor’s
payment to the Company is being wired (the “Wiring Bank”):

 



    ______________________________________

   _______________________________________

   _______________________________________

 

(b)          Investor’s wiring instructions at the Wiring Bank:

 

   _______________________________________

   _______________________________________

   _______________________________________

 

 9 

 

 

(c)          Is the Wiring Bank located in the U.S. or another “FATF Country”*?

_____ Yes        ______ No

 

(d)          Is Investor a customer of the Wiring Bank?

_____ Yes        ______ No

 

2.          Additional Information

 

For Individual Investors:

____ A government issued form of picture identification (e.g., passport or
drivers license).

____ Proof of the individual’s current address (e.g., current utility bill), if
not included in the form of picture identification.

 

For Funds of Funds or Entities that Invest on Behalf of Third Parties:

 

_____A certificate of due formation and organization and continued authorization
to conduct business in the jurisdiction of its organization (e.g., certificate
of good standing).

 

_____An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.

 

_____A completed copy of a certification that the entity has adequate anti-money
laundering policies and procedures (“AML Policies and Procedures”) in place that
are consistent with the USA PATRIOT Act, OFAC and other relevant federal, state
or non-U.S. anti-money laundering laws and regulations (with a copy of the
entity’s current AML Policies and Procedures to which such certification
relates).

 

_____A letter of reference any entity not located in the U.S. or other FATF
country, from the entity’s local office of a reputable bank or brokerage firm
that is incorporated, or has its principal place of business located, in the
U.S. or other FATF Country certifying that the prospective investor maintains an
account at such bank/brokerage firm for a length of time and containing a
statement affirming the prospective investor’s integrity.

 

For all other Entity Investors:

 

_____A certificate of due formation and organization and continued authorization
to conduct business in the jurisdiction of its organization (e.g., certificate
of good standing).

 

_____An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.

 

_____A letter of reference from the entity’s local office of a reputable bank or
brokerage firm that is incorporated, or has its principal place of business
located, in the U.S. or other FATF Country certifying that the prospective
investor maintains an account at such bank/brokerage firm for a length of time
and containing a statement affirming the prospective investor’s integrity.

 



 



* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.

 10 

 

 

_____If the prospective investor is a privately-held entity, a certified list of
the names of every person or entity who is directly or indirectly the beneficial
owner of 25% or more of any voting or non-voting class of equity interests of
the Investor, including (i) country of citizenship (for individuals) or
principal place of business (for entities) and, (ii) for individuals, such
individual’s principal employer and position.

 

_____If the prospective investor is a trust, a certified list of (i) the names
of the current beneficiaries of the trust that have, directly or indirectly, 25%
or more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).

 

X.           ADDITIONAL INFORMATION.

 

A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE SECURITIES. ALL RESOLUTIONS AND DOCUMENTATION MUST BE COMPLETE
AND CORRECT AS OF THE DATE HEREOF.

 

XI.          INFORMATION VERIFICATION CONSENT.

 

BY SIGNING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER HEREBY GRANTS THE PLACEMENT
AGENT PERMISSION TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING
SUBSCRIBER, INCLUDING, BUT NOT LIMITED TO INFORMATION PROVIDED BY The Office of
Foreign Assets Control (“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION
PROVIDED BY SUBSCRIBER HEREIN.

 

INVESTOR QUESTIONNAIRE EXECUTION PAGE

 

        Signature   Signature (if purchasing jointly)                   Name
Typed or Printed   Name Typed or Printed                   Entity Name   Entity
Name                   Address   Address                   City, State and Zip
Code   City, State and Zip Code  

 

 11 

 

 

EXHIBIT B TO DEBT CONVERSION AGREEMENT

 

RISK FACTORS

 

Our business and an investment in our common stock is subject to a variety of
risks. The following risk factors describe the most significant events, facts or
circumstances that could have a material adverse effect upon our business,
financial condition, results of operations, ability to implement our business
plan and the market price for our common stock. Many of these events are outside
of our control. If any of these risks actually occurs, our business, financial
condition or results of operations may be materially adversely affected. In such
case, the trading price of our common stock could decline and investors in our
common stock could lose all or part of their investment.

 

The risk factors discussed below relate to our business and operations following
the consummation of the Merger and, accordingly, relate primarily to Abtech
Holdings and its subsidiaries, AbTech Industries and AEWS. As used in this “Risk
Factors” section, the terms “Company,” “we,” our” and like words mean Abtech
Holdings together with Abtech Industries, unless the context otherwise requires.

 

Risks Relating to Our Business

Our ability to generate revenue to support our operations is uncertain.

 

We are in the early growth stage of our business and have a limited history of
generating revenues. We have a limited operating history upon which you can
evaluate our potential for future success, and we are subject to the additional
risks affecting early-stage businesses. Rather than relying on historical
information, financial or otherwise, to evaluate our Company, you should
evaluate our Company in light of your assessment of the growth potential of our
business and the expenses, delays, uncertainties, and complications typically
encountered by early-stage businesses, many of which will be beyond our control.
Early-stage businesses in rapidly evolving markets commonly face risks, such as
the following:

 

  • unanticipated problems, delays, and expenses relating to the development and
implementation of their business plans;   • operational difficulties;   • lack
of sufficient capital;   • competition from more advanced enterprises; and   •
uncertain revenue generation.

 

Our limited operating history may make it difficult for us to forecast
accurately our operating results.

 

Our planned expense levels are, and will continue to be, based in part on our
expectations, which are difficult to forecast accurately based on our stage of
development and factors outside of our control. We may be unable to adjust
spending in a timely manner to compensate for any unexpected developments.
Further, business development expenses may increase significantly as we expand
operations. To the extent that any unexpected expenses precede, or are not
rapidly followed by, a corresponding increase in revenue, our business,
operating results, and financial condition may be materially and adversely
affected.

 

We have a history of losses that may continue, which may negatively impact our
ability to achieve our business objectives.

 

We have incurred net losses since our inception. The Company had a net loss of
approximately $6.5 million during the fiscal year ended December 31, 2014. We
cannot assure you that we can achieve or sustain profitability on a quarterly or
annual basis in the future. There can be no assurance that future operations
will be profitable. We may not achieve our business objectives and the failure
to achieve such goals would have an adverse impact on us.

 

Our success depends on our ability to expand, operate, and manage successfully
our operations.

 

Our success depends on our ability to expand, operate, and manage successfully
our operations. Our ability to expand successfully will depend upon a number of
factors, including the following:

 

•   signing with strategic partners, dominant in their field; •   the continued
development of our business;

 

 12 

 

 

•   the hiring, training, and retention of additional personnel; •   the ability
to enhance our operational, financial, and management systems; •   the
availability of adequate financing; •   competitive factors; •   general
economic and business conditions; and •   the ability to implement methods for
revenue generation.

 

If we are unable to obtain additional capital, our business operations could be
harmed.

 

The development and expansion of our business will require additional funds. In
the future, we may seek additional equity or debt financing to provide capital
for our Company. Such financing may not be available or may not be available on
satisfactory terms. If financing is not available on satisfactory terms, we may
be unable to expand our operations. While debt financing will enable us to
expand our business more rapidly than we otherwise would be able to do, debt
financing increases expenses and we must repay the debt regardless of our
operating results. Future equity financings could result in dilution to our
stockholders.

 

The recent global financial crisis, which has included, among other things,
significant reductions in available capital and liquidity from banks and other
providers of credit, substantial reductions or fluctuations in equity and
currency values worldwide, and concerns that the worldwide economy may enter
into a prolonged recessionary period, may make it difficult for us to raise
additional capital or obtain additional credit, when needed, on acceptable terms
or at all.

 

Our inability to obtain adequate capital resources, whether in the form of
equity or debt, to fund our business and growth strategies, may require us to
delay, scale back, or eliminate some or all of our operations, which may
adversely affect our financial results and ability to operate as a going
concern.

 

You may suffer significant dilution if we raise additional capital.

 

If we raise additional capital, we expect it will be necessary for us to issue
additional equity or convertible debt securities. If we issue equity or
convertible debt securities, the price at which we offer such securities may not
bear any relationship to our value, the net tangible book value per share may
decrease, the percentage ownership of our current stockholders would be diluted,
and any equity securities we may issue in such offering or upon conversion of
convertible debt securities issued in such offering, may have rights,
preferences, or privileges with respect to liquidation, dividends, redemption,
voting, and other matters that are senior to or more advantageous than our
common stock.

 

We have completed debt financings and face risks associated with financing our
operations.

 

The Company has completed several debt financings and is subject to the normal
risks associated with debt financing, including the risk that our cash flow will
be insufficient to meet required payments of principal and interest and the risk
that we will not be able to renew, repay, or refinance our debt when it matures
or that the terms of any renewal or refinancing will not be as favorable as the
existing terms of that debt. As of December 31, 2014, the Company had
approximately $8.7 million of outstanding debt that matures in 2015 and accrued
interest payable of $462,356.

 

We have debt outstanding that is secured by all of the assets of the Company.

 

During 2014 and 2013, we issued promissory notes that are secured by all of the
assets of the Company, including its intellectual property. As of December 31,
2014, seven secured promissory notes, having a senior security interest in the
assets of the Company and an aggregate principal amount of $2,000,000, were
outstanding. In addition, twelve other secured promissory notes, having a junior
security interest in the assets of the Company and an aggregate principal amount
of $6,516,979, were outstanding. If we are unable to pay our obligations to our
secured lenders, they could proceed against any or all of the collateral
securing our indebtedness to them which could prevent the Company from
continuing its operations in whole or in part.

 

You may suffer dilution if the Secured Notes are converted to common stock.

 

As of December 31, 2014, the Company had approximately $4.85 million of
convertible notes outstanding that, if converted, would require the company to
issue approximately 9.5 million shares of common stock. Such conversion would
cause the percentage ownership of our current stockholders to be diluted.

 

 13 

 

 

Our independent auditors have expressed substantial doubt about the Company’s
ability to continue as a going concern, which may hinder our ability to obtain
future financing.

 

In their report dated March 31, 2015, our independent registered public
accounting firm included an emphasis-of-matter paragraph with respect to our
financial statements for the fiscal year ended December 31, 2014 concerning the
Company’s assumption that it will continue as a going concern. Our ability to
continue as a going concern is an issue raised as a result of recurring losses
from operations. To date, each of Abtech Holdings and AbTech Industries has only
incurred net operating losses resulting in a significant accumulated deficit.
Our ability to continue as a going concern is subject to our ability to obtain
necessary funding from outside sources, including obtaining additional funding
from the sale of our securities. Our continued net operating losses increase the
difficulty in meeting such goals and there can be no assurances that such
methods will prove successful. The Company plans to raise additional capital in
the near term and is currently considering the various options available for
raising such capital.

 

We depend on our officers and key employees who would be difficult to replace,
and our business will likely be harmed if we lose their services or cannot hire
additional qualified personnel.

 

Our success depends substantially on the efforts and abilities of our officers
and other key employees. AbTech Industries has employment agreements with its
chief executive officer, its chief financial officer, and certain key employees,
but we do not think those agreements limit any employee’s ability to terminate
his or her employment. We have key person life insurance on Glenn R. Rink, our
president, chief executive officer and a director, but we do not have key person
life insurance covering any of our other officers or other key employees. The
loss of services of one or more of our officers or key employees or the
inability to add key personnel could have a material adverse effect on our
business. Competition for experienced personnel in our industry is substantial.
Our success depends in part on our ability to attract, hire, and retain
qualified personnel. In addition, if any of our officers or other key employees
join a competitor or form a competing company, we may lose some of our
customers.

 

We depend on the recruitment and retention of qualified personnel, and our
failure to attract and retain such personnel could seriously harm our business.

 

Due to the specialized nature of our business, our future performance is highly
dependent upon the continued services of current and future key personnel and
managers. Our future business depends upon our ability to attract and retain
qualified engineering, manufacturing, marketing, sales, and management personnel
for our operations. We may also have to compete with the other companies in our
industry in the recruitment and retention of qualified managerial and technical
employees. Competition for personnel is intense and confidentiality and
non-compete agreements may restrict our ability to hire individuals employed by
other companies. Therefore, we may not be successful in attracting or retaining
qualified personnel. Our failure to attract and retain qualified personnel could
seriously harm our business, results of operations, and financial condition.
Furthermore, we may not be able to accurately forecast our needs for additional
personnel, which could adversely affect our ability to grow.

 

The effects of the recent global economic downturn may adversely impact our
business, operating results, or financial condition.

 

The recent global economic downturn has caused disruptions and volatility in
global financial markets and increased rates of default and bankruptcy and has
impacted levels of consumer and commercial spending. We are unable to predict
the duration, severity or pace of recovery of this global economic and financial
crisis. There can be no assurance that any actions we may take in response to
further deterioration in general economic and financial conditions will be
sufficient. A protracted continuation or worsening of the global economic
downturn or disruptions in the financial markets could have a material adverse
effect on our business, financial condition, or results of operations.

 

If we do not achieve broad market acceptance of our products and services, we
may not be successful.

 

Although our products and services will serve existing needs, our delivery of
these products and services is unique and subject to broad market acceptance. As
is typical of any new product or service, the demand for and market acceptance
of these products and services are highly uncertain. We cannot assure you that
any of our products and services will be commercialized on a widespread basis.
The commercial acceptance of our products and services may be affected by a
number of factors, including the willingness of municipalities and other
commercial and industrial entities to use our products and services to control
the quality of water and other fluids. If the markets for our products and
services fail to develop on a meaningful basis, if they develop more slowly than
we anticipate, or if our products and services fail to achieve sufficient market
acceptance, our business and future results of operations could be adversely
affected.

 

 14 

 

 

Because our products may be designed to provide a solution which competes with
existing methods, we are likely to face resistance to change, which could impede
our ability to commercialize this business.

 

Our products may be designed to provide a solution to environmental challenges
created by contaminated water and other fluids. Currently, large and well
capitalized companies provide services in these areas. These competitors have
strong relationships with their customers’ personnel, and there is a natural
reluctance for businesses to change to new technologies, particularly in such
industries as the oil and gas industries where our future products may be
relevant. This reluctance is increased when potential customers make significant
capital investments in competing technologies. Because of these obstacles, we
may face substantial barriers to commercializing our business.

 

If we experience rapid growth and we are not able to manage this growth
successfully, this inability to manage the growth could adversely affect our
business, financial condition, and results of operations.

 

Rapid growth places a significant strain on financial, operational, and
managerial resources. While we engage in strategic and operational planning to
adequately manage anticipated growth, there can be no assurance that we will be
able to implement and subsequently improve operations and financial systems
successfully and in a timely manner to fully manage our growth. There can be no
assurance that we will be able to manage our growth and any inability to
successfully manage growth could materially adversely affect our business,
financial condition, and results of operation.

 

We have no experience in manufacturing or assembling products on a large scale
basis and, if we do not develop adequate manufacturing and assembly processes
and capabilities to do so in a timely manner, we may be unable to achieve our
growth and profitability objectives.

 

We have no experience manufacturing or assembling products on a large scale. We
do not know whether our current or future manufacturing arrangements will be
able to develop efficient, low-cost manufacturing capabilities and processes
that will enable us to meet the quality, price, engineering, design and
production standards, or production volumes required to successfully mass market
such products. Even if we are successful in developing manufacturing
capabilities and processes, we do not know whether we will do so in time to meet
our product commercialization schedule or to satisfy the requirements of our
target market. Our failure to develop these manufacturing processes and
capabilities, if necessary, in a timely manner, could prevent us from achieving
our growth and profitability objectives.

 

If we fail to continue to develop or acquire new products, adapt to rapid and
significant technological change, and respond to introductions of new products,
we will not be competitive.

 

Our growth strategy includes significant investment in and expenditures for
product development. We intend to sell products, primarily in the water clean-up
sector, which are characterized by rapid and significant technological changes,
frequent new product and service introductions, and enhancements and evolving
industry standards. Without the timely introduction of new products, services,
and enhancements, our products and services may become technologically obsolete
over time, in which case our revenue and operating results would suffer.

 

In addition, our competitors may adapt more quickly to new technologies and
changes in customers’ requirements than we can. The products that we are
currently developing or those that we will develop in the future may not be
technologically feasible or accepted by the marketplace, and our products or
technologies could become uncompetitive or obsolete.

 

The market for our products is highly competitive, and there can be no assurance
that competitors will not emerge in the near to medium term with comparable
products or technologies.

 

The markets for our products and services are expected to remain highly
competitive. While we believe our products are unique and have, or will have,
adequate patent protection for the underlying technologies, or unique trade
secrets, there can be no assurance that competitors will not emerge in the near
to medium term with comparable products or technologies. There are a number of
large companies involved in the same businesses as us, but with larger more
established sales and marketing organizations, technical staff, and financial
resources. We may establish marketing and distribution partnerships or alliances
with some of these companies, but there can be no assurance that such alliances
will be formed.

 

 15 

 

 

Our business may become substantially dependent on contracts that are awarded
through competitive bidding processes.

 

We may sell a significant portion of our products pursuant to contracts that are
subject to competitive bidding, including contracts with municipal authorities.
Competition for, and negotiation and award of, contracts present varied risks,
including, but not limited to:

 

  • investment of substantial time and resources by management for the
preparation of bids and proposals with no assurance that a contract will be
awarded to us;   • the requirement to certify as to compliance with numerous
laws (for example, socio-economic, small business, and domestic preference) for
which a false or incorrect certification can lead to civil and criminal
penalties;   • the need to estimate accurately the resources and cost structure
required to service a contract; and   • the expenses and delays that we might
suffer if our competitors protest a contract awarded to us, including the
potential that the contract may be terminated and a new bid competition may be
conducted.

 

If we are unable to win contracts awarded through the competitive bidding
process, we may not be able to operate in the market for products and services
that are provided under those contracts for a number of years. If we are unable
to consistently win new contract awards over any extended period, or if we fail
to anticipate all of the costs and resources that will be required to secure and
perform such contract awards, our growth strategy and our business, financial
condition, and results of operations could be materially and adversely affected.

 

We will sell products and services to companies in industries which tend to be
extremely cyclical; downturns in those industries would adversely affect our
results of operations.

 

The growth and profitability of our business will depend on sales to industries
that are subject to cyclical downturns. Slowdowns in these industries may
adversely affect sales by our businesses, which in turn would adversely affect
our revenues and results of operations. In particular, our products may be sold
to and used by the oil and gas industry, which historically has realized
significant shifts in activity and spending due to fluctuations in commodity
prices. Our revenues may be dependent upon spending by oil and gas producers;
therefore, a reduction in spending by producers may have a materially adverse
effect on our business, financial conditions, and results of operations.

 

The industries in which we may sell our products are heavily regulated and costs
associated with such regulation could reduce our profitability.

 

Federal, state, and local authorities extensively regulate the stormwater and
oil and gas industries, which are primary industries in which we may sell our
products and offer our services. Legislation and regulations affecting the
industries are under constant review for amendment or expansion. State and local
authorities regulate various aspects of stormwater and oil and gas activities
that ultimately affect how customers use our products and how we develop and
market our products. The overall regulatory burden on the industries increases
the cost of doing business, which, in turn, decreases profitability.

 

International sales are also subject to rules and regulations promulgated by
regulatory bodies within foreign jurisdictions, and there can be no assurance
that such foreign regulatory bodies will not adopt laws or regulatory
requirements that could adversely affect our Company.

 

If chemical companies engage in predatory pricing, we may lose customers, which
could materially and adversely affect us.

 

Municipalities and other commercial and industrial entities traditionally have
used chemicals to control the quality of water and other fluids. The chemical
companies represent a significant competitive factor. The chemical companies who
supply chemicals to such municipalities and other commercial and industrial
entities may, in order to maintain their business relationship, drastically
reduce their price and seek to undercut the pricing at which we can
realistically charge for our products and services. While predatory pricing that
is designed to drive us out of business may be illegal under the United States
anti-trust and other laws, we may lose customers as a result of any future
predatory pricing and be required to file lawsuits against any companies who
engage in such improper tactics. Any such litigation may be very expensive which
will further impact us and affect their financial condition. As a result,
predatory pricing by chemical companies could materially and adversely affect
us.

 

 16 

 

 

We are, or in the future may be, subject to substantial regulation related to
quality standards applicable to our manufacturing and quality processes. Our
failure to comply with applicable quality standards could have an adverse effect
on our business, financial condition, or results of operations.

 

The EPA regulates the registration, manufacturing, and sales and marketing of
products in our industry, and those of our distributors and partners, in the
United States. Significant government regulation also exists in overseas
markets. Compliance with applicable regulatory requirements is subject to
continual review and is monitored through periodic inspections and other review
and reporting mechanisms.

 

Failure by us or our partners to comply with current or future governmental
regulations and quality assurance guidelines could lead to temporary
manufacturing shutdowns, product recalls or related field actions, product
shortages, or delays in product manufacturing. Specifically, with regard to the
EPA’s conditional approval of the registration of our Smart Sponge Plus products
under FIFRA, if the EPA makes additional information requests in the future that
we are unable comply with, the EPA’s conditional approval of our registration of
Smart Sponge Plus products under FIFRA could be suspended and the Company would
then not be able to sell Smart Sponge Plus products. However, the expiration of
the conditional approval of Smart Sponge Plus products would not affect our
ability to continue to sell the regular Smart Sponge products that do not
include an antimicrobial agent. (see Item 1. “BUSINESS – Regulatory” on page 16
of this Annual Report on Form 10-K). Efficacy or safety concerns and/or
manufacturing quality issues with respect to our products or those of our
partners could lead to product recalls, fines, withdrawals, declining sales,
and/or our failure to successfully commercialize new products or otherwise
achieve revenue growth.

 

If a natural or man-made disaster strikes our or a third-party’s manufacturing
facility that we may use, we may be unable to manufacture our products for a
substantial amount of time and our sales and profitability will decline.

 

The manufacturing facility and manufacturing equipment we use to produce our
products will be costly to replace and could require substantial lead-time to
repair or replace. Our facility or a third-party’s facility that we use may be
affected by natural or man-made disasters. In the event they were affected by a
disaster, we would be forced to set up alternative production capacity, or rely
on third-party manufacturers to whom we would have to disclose our trade
secrets. Although we possess insurance for damage to our property and the
disruption of our business from casualties, such insurance may not be sufficient
to cover all of our potential losses, may not continue to be available to us on
acceptable terms, or at all, and may not address the marketing and goodwill
consequences of our inability to provide products for an extended period of
time.

 

We may decide to outsource manufacturing in the future. Dependence on contract
manufacturing and outsourcing other portions of our supply chain may adversely
affect our ability to bring products to market and damage our reputation.

 

As part of our efforts to streamline operations and to cut costs in the future,
we may decide to outsource aspects of our manufacturing processes and other
functions. If our contract manufacturers or other outsourcers fail to perform
their obligations in a timely manner or at satisfactory quality levels, our
ability to bring products to market and our reputation could suffer. For
example, during a market upturn, our contract manufacturers may be unable to
meet our demand requirements, which may preclude us from fulfilling our
customers’ orders on a timely basis. The ability of these manufacturers to
perform is largely outside of our control. Additionally, outsourcing may take
place in developing countries and, as a result, may be subject to geopolitical
uncertainty.

 

 17 

 

 

The success of our businesses will depend on our ability to effectively develop
and implement strategic business initiatives.

 

We are currently implementing various strategic business initiatives. In
connection with the development and implementation of these initiatives, we will
incur additional expenses and capital expenditures to implement the initiatives.
The development and implementation of these initiatives also requires management
to divert a portion of its time from day-to-day operations. These expenses and
diversions could have a significant impact on our operations and profitability,
particularly if the initiatives prove to be unsuccessful. Moreover, if we are
unable to implement an initiative in a timely manner, or if those initiatives
turn out to be ineffective or are executed improperly, our business and
operating results would be adversely affected.

 

Failure to successfully reduce our current or future production costs may
adversely affect our financial results.

 

A significant portion of our strategy will rely upon our ability to successfully
rationalize and improve the efficiency of our operations. In particular, our
strategy relies on our ability to reduce our production costs in order to remain
competitive. If we are unable to continue to successfully implement cost
reduction measures, especially in a time of a worldwide economic downturn, or if
these efforts do not generate the level of cost savings that we expect going
forward or result in higher than expected costs, there could be a material
adverse effect on our business, financial condition, results of operations, or
cash flows.

 

If we are unable to make necessary capital investments or respond to pricing
pressures, our business may be harmed.

 

In order to remain competitive, we need to invest in research and development,
manufacturing, customer service and support, and marketing. From time to time,
we may have to adjust the prices of our products and services to remain
competitive. We may not have available sufficient financial or other resources
to continue to make investments necessary to maintain our competitive position.

 

Failure to obtain sufficient supply of component materials to conduct our
business may have an adverse effect on our production and revenue targets.

 

Our component and materials’ suppliers may fail to meet our needs. We intend to
manufacture our products using materials and components procured from a limited
number of third-party suppliers. We do not currently have long-term supply
contracts with our suppliers. This generally serves to reduce our commitment
risk, but does expose us to supply risk and to price increases that we may have
to pass on to our customers. In some cases, supply shortages and delays in
delivery may result in curtailed production or delays in production, which can
contribute to an increase in inventory levels and loss of profit. We expect that
shortages and delays in deliveries of some components will occur from time to
time. If we are unable to obtain sufficient components on a timely basis, we may
experience manufacturing delays, which could harm our relationships with current
or prospective customers and reduce our sales. We may also not be able to obtain
competitive pricing for some of our supplies compared to our competitors. We
also cannot assure that the component and materials from domestic suppliers will
be of similar quality or quantity as those imported component and materials,
which may lead to rejections of component and materials by our customers. In the
event the domestic component and materials do not perform as well as the
imported component and materials or do not perform at all, our business,
financial condition, and results of operations could be adversely affected.

 

We have limited product distribution experience and we expect to rely on third
parties who may not successfully sell our products.

 

We have limited product distribution experience and currently rely and plan to
rely on product distribution arrangements with third parties. We may also
license our technology to certain third parties for commercialization of certain
applications. We expect to enter into distribution agreements and/or licensing
agreements in the future, and we may not be able to enter into these agreements
on terms that are favorable to us, if at all. In addition, we may have limited
or no control over the distribution activities of these third parties. These
third parties could sell competing products and may devote insufficient sales
efforts to our products. As a result, our future revenues from sales of our
products, if any, will depend on the success of the efforts of these third
parties.

 

 18 

 

 

We could face significant liabilities in connection with our technology,
products, and business operations, which if incurred beyond any insurance
limits, would adversely affect our business and financial condition.

 

We are subject to a variety of potential liabilities connected to our technology
development and business operations, such as potential liabilities related to
environmental risks. As a business which manufactures and/or markets products
for use by consumers and institutions, we may become liable for any damage
caused by our products, whether used in the manner intended or not. Any such
claim of liability, whether meritorious or not, could be time-consuming and/or
result in costly litigation. Although we have obtained insurance against certain
of these risks, no assurance can be given that such insurance will be adequate
to cover related liabilities or will be available in the future or, if
available, that premiums will be commercially justifiable. If we were to incur
any substantial liability and related damages were not covered by our insurance
or exceeded policy limits, or if we were to incur such liability at a time when
we are not able to obtain liability insurance, our business, financial
conditions, and results of operations could be materially adversely affected.

 

Our failure to protect our intellectual property rights may undermine our
competitive position, and litigation to protect our intellectual property rights
or defend against third-party allegations of infringement may be costly.

 

Our success will depend in part on our ability to develop patentable products
and obtain and enforce patent protection for our products in the United States
and other countries. We intend to file applications, as appropriate, for patents
covering our products. Patents may not be issued for any pending or future
patent applications owned by or licensed to us, and the claims allowed under any
issued patents may not be sufficiently broad to protect our technology. Any
issued patents owned by or licensed to us may be challenged, invalidated, or
circumvented, and the rights under these patents may not provide us with
competitive advantages. In addition, competitors may design around our
technology or develop competing technologies. Intellectual property rights may
also be unavailable or limited in some foreign countries, which could make it
easier for competitors to capture increased market position. We could incur
substantial costs to defend suits brought against us or suits in which we may
assert our patent rights against others. An unfavorable outcome of any such
litigation could materially adversely affect our business and results of
operations.

 

We may also rely on trade secrets and proprietary know-how with which we seek to
protect our products, in part by confidentiality agreements with our
collaborators, employees, and consultants. Nevertheless, these agreements afford
only limited protection, and the actions we take to protect our intellectual
property rights may not be adequate. These agreements may be breached, and we
may not have adequate remedies for any breach. In addition, our trade secrets
may otherwise become known or be independently developed by our competitors. As
a result, third parties may infringe or misappropriate our proprietary
technologies or other intellectual property rights, which could have a material
adverse effect on our business, financial condition, or operating results.

 

In addition, policing unauthorized use of proprietary technology can be
difficult and expensive. Litigation may be necessary to enforce our intellectual
property rights, protect our trade secrets, or determine the validity and scope
of the proprietary rights of others. We cannot assure you that the outcome of
any litigation will be in our favor. Intellectual property litigation may be
costly and may divert management attention, as well as expend our other
resources away from our business. An adverse determination in any such
litigation will impair our intellectual property rights and may harm our
business, prospects, and reputation. In addition, we have no insurance coverage
against litigation costs and would have to bear all costs arising from such
litigation to the extent we are unable to recover them from other parties. The
occurrence of any of the foregoing could have a material adverse effect on our
business, results of operations, and financial condition.

 

Operational and Structural Risks

We can provide no assurances as to our future financial performance or the
investment result of a purchase of our common stock.

 

Any projected results of operations involve significant risks and uncertainty,
should be considered speculative, and depend on various assumptions which may
not be correct. The future performance of our Company and the return on our
common stock depends on a complex series of events that are beyond our control
and that may or may not occur. Actual results for any period may or may not
approximate any assumptions that are made and may differ significantly from such
assumptions. We can provide no assurance or prediction as to our future
profitability or to the ultimate success of an investment in our common stock.

 

 19 

 

 

The compensation we pay to our executive officers and employees will likely
increase, which will affect our future profitability.

 

We believe that the compensation we have historically paid to our executive
officers is within the lower quartile of compensation paid by peer companies. An
increase in compensation and bonuses payable to our executive officers and
employees could decrease our net income.

 

As a public reporting company, we are subject to corporate governance and
internal control reporting requirements, and our costs related to compliance
with, or our failure to comply with existing and future requirements, could
adversely affect our business.

 

We may face new corporate governance requirements under the Sarbanes-Oxley Act
of 2002 (“SOX”), as well as new rules and regulations subsequently adopted by
the SEC and the Public Company Accounting Oversight Board. These laws, rules,
and regulations continue to evolve and may become increasingly stringent in the
future. We are required to evaluate our internal control over financial
reporting under Section 404 of SOX (“Section 404”). We are a smaller reporting
company as defined in Rule 12b-2 under the Exchange Act. Section 404 requires us
to include an internal control report with our Annual Report on Form 10-K. The
report must include management’s assessment of the effectiveness of our internal
control over financial reporting as of the end of the fiscal year. This report
must also include disclosure of any material weaknesses in internal control over
financial reporting that we have identified. Failure to comply, or any adverse
results from such evaluation, could result in a loss of investor confidence in
our financial reports and have an adverse effect on the trading price of our
securities. We strive to continuously evaluate and improve our control structure
to help ensure that we comply with Section 404. The financial cost of compliance
with these laws, rules, and regulations is expected to remain substantial. We
cannot assure you that we will be able to fully comply with these laws, rules,
and regulations that address corporate governance, internal control reporting,
and similar matters. Failure to comply with these laws, rules, and regulations
could materially adversely affect our reputation, financial condition, and the
value of our securities.

 

As a public company, we will have significant operating costs relating to
compliance requirements and our management is required to devote substantial
time to compliance initiatives.

 

Our management has only limited experience operating the Company as a public
company. To operate effectively, we will be required to continue to implement
changes in certain aspects of our business and develop, manage, and train
management level and other employees to comply with on-going public company
requirements. Failure to take such actions, or delay in the implementation
thereof, could have a material adverse effect on our business, financial
condition, and results of operations.

 

SOX, as well as rules subsequently implemented by the SEC, imposes various
requirements on public companies, including requiring establishment and
maintenance of effective disclosure and financial controls and changes in
corporate governance practices. Our management and other personnel will need to
devote a substantial amount of time to these compliance initiatives. Moreover,
these rules and regulations will increase our legal and financial compliance
costs and will make some activities more time-consuming and costly.

 

Risks Related to our Common Stock

A limited public trading market exists for our common stock, which makes it more
difficult for our stockholders to sell their common stock in the public markets.

 

Although our common stock is quoted on the OTCQB under the symbol “ABHD,” there
is a limited public market for our common stock. No assurance can be given that
an active market will develop or that a stockholder will ever be able to
liquidate its shares of common stock without considerable delay, if at all. Many
brokerage firms may not be willing to effect transactions in the securities.
Even if a purchaser finds a broker willing to effect a transaction in these
securities, the combination of brokerage commissions, state transfer taxes, if
any, and any other selling costs may exceed the selling price. Furthermore, our
stock price may be impacted by factors that are unrelated or disproportionate to
our operating performance. These market fluctuations, as well as general
economic, political, and market conditions, such as recessions, interest rates,
or international currency fluctuations may adversely affect the market price and
liquidity of our common stock.

 

Our stock price may be volatile.

 

The market price of our common stock is likely to be highly volatile and could
fluctuate widely in price in response to various factors, many of which are
beyond our control, including the following:

  • limited “public float” in the hands of a small number of persons whose sales
(or lack of sales) could result in positive or negative pricing pressure on the
market price for our common stock;

 

 20 

 

 

  • actual or anticipated variations in our quarterly operating results;   •
changes in our earnings estimates;   • our ability to obtain adequate working
capital financing;   • changes in market valuations of similar companies;   •
publication (or lack of publication) of research reports about us;   • changes
in applicable laws or regulations, court rulings, enforcement and legal actions;
  • loss of any strategic relationships;   • additions or departures of key
management personnel;   • actions by our stockholders (including transactions in
our shares);   • speculation in the press or investment community;   • increases
in market interest rates, which may increase our cost of capital;   • changes in
our industry;   • competitive pricing pressures;   • our ability to execute our
business plan; and •   economic and other external factors.

 

In addition, the securities markets have from time to time experienced
significant price and volume fluctuations that are unrelated to the operating
performance of particular companies. These market fluctuations may also
materially and adversely affect the market price of our common stock.

 

Our common stock may be subject to the penny stock rules which may make it more
difficult to sell our common stock.

 

The SEC has adopted regulations which generally define a “penny stock” to be any
equity security that has a market price, as defined, less than $5.00 per share
or an exercise price of less than $5.00 per share, subject to certain
exceptions. Our securities may be covered by the penny stock rules, which impose
additional sales practice requirements on broker-dealers who sell to persons
other than established customers and accredited investors, such as institutions
with assets in excess of $5,000,000 or an individual with net worth in excess of
$1,000,000 or annual income exceeding $200,000 or $300,000 jointly with his or
her spouse. For transactions covered by this rule, the broker-dealers must make
a special suitability determination for the purchase and receive the purchaser’s
written agreement of the transaction prior to the sale. Consequently, the rule
may affect the ability of broker-dealers to sell our securities and also affect
the ability of our stockholders to sell their shares in the secondary market.

 

FINRA sales practice requirements may also limit a shareholder’s ability to buy
and sell our stock.

 

In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority (“FINRA”) has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative, low priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives, and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative, low priced securities will not be
suitable for at least some customers. The FINRA requirements make it more
difficult for broker-dealers to recommend that their customers buy our common
stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.

 

Our common shares are currently traded at low volume, and you may be unable to
sell at or near ask prices or at all if you need to sell or liquidate a
substantial number of shares at one time.

 

We cannot predict the extent to which an active public market for our common
stock will develop or be sustained. Our common shares are currently traded, but
currently with low volume, based on quotations on the OTCQB, meaning that the
number of persons interested in purchasing our common shares at or near bid
prices at any given time may be relatively small or non-existent. This situation
is attributable to a number of factors, including the fact that we are a small
company which is still relatively unknown to stock analysts, stock brokers,
institutional investors, and others in the investment community that generate or
influence sales volume, and that even if we came to the attention of such
persons, they tend to be risk-averse and would be reluctant to follow an
unproven company such as ours or purchase or recommend the purchase of our
shares until such time as we became more seasoned and viable. As a consequence,
there may be periods of several days or more when trading activity in our shares
is minimal or non-existent, as compared to a seasoned issuer which has a large
and steady volume of trading activity that will generally support continuous
sales without an adverse effect on share price. We cannot give you any assurance
that a broader or more active public trading market for our common stock will
develop or be sustained, or that trading levels will be sustained.

 

 21 

 

 

Shareholders should be aware that, according to SEC Release No. 34-29093, the
market for “penny stocks” has suffered in recent years from patterns of fraud
and abuse. Such patterns include: (1) control of the market for the security by
one or a few broker-dealers that are often related to the promoter or issuer;
(2) manipulation of prices through prearranged matching of purchases and sales
and false and misleading press releases; (3) boiler room practices involving
high-pressure sales tactics and unrealistic price projections by inexperienced
sales persons; (4) excessive and undisclosed bid-ask differential and markups by
selling broker-dealers; and (5) the wholesale dumping of the same securities by
promoters and broker-dealers after prices have been manipulated to a desired
level, along with the resulting inevitable collapse of those prices and with
consequent investor losses. Our management is aware of the abuses that have
occurred historically in the penny stock market, and we do not expect to be in a
position to dictate the behavior of the market or of broker-dealers who
participate in the market. The occurrence of these patterns or practices could
increase the future volatility of our share price.

 

We have historically not paid dividends and do not intend to pay dividends for
the foreseeable future.

 

We have historically not paid dividends to our stockholders, and management does
not anticipate paying any cash dividends on our common stock to our stockholders
for the foreseeable future. Any determination we make regarding dividends will
be at the discretion of our Board of Directors and will depend on our results of
operations, our financial condition, contractual restrictions, restrictions
imposed by applicable law, and other factors our Board of Directors deem
relevant. Even if the funds are legally available for distribution, we may
nevertheless decide not to pay any dividends. We presently intend to retain
future earnings, if any, for use in the operation and expansion of our business.

 

The elimination of monetary liability against our directors, officers, and
employees under Nevada law and the existence of indemnification rights to our
directors, officers, and employees may result in substantial expenditures by our
Company and may discourage lawsuits against our directors, officers, and
employees.

 

Our articles of incorporation contain a provision permitting us to eliminate the
personal liability of our directors to our Company and shareholders for damages
for breach of fiduciary duty as a director or officer to the extent provided by
Nevada law. We may also have contractual indemnification obligations under our
employment agreements with our officers. The foregoing indemnification
obligations could result in our Company incurring substantial expenditures to
cover the cost of settlement or damage awards against directors and officers,
which we may be unable to recoup. These provisions and resultant costs may also
discourage our Company from bringing a lawsuit against directors and officers
for breaches of their fiduciary duties, and may similarly discourage the filing
of derivative litigation by our shareholders against our directors and officers
even though such actions, if successful, might otherwise benefit our Company and
shareholders.

 

FURTHER INFORMATION

 

The statements contained in this Agreement constitute only a brief summary of
certain provisions of the documents referred to herein and the transactions
contemplated hereby and thereby. The statements contained herein do not purport
to be a complete description of every term and condition of such documents and
are qualified in their entirety by reference to such documents. As with any
summary, some details and exceptions have been omitted. If any of the statements
herein are in conflict with any of the terms of any of such documents, the terms
of such documents will govern. Reference is made to the actual documents for a
compete understanding of what they contain. Copies of all documents in
connection with the transactions described herein are available for inspection
at our offices, including our Certificate of Incorporation, as amended, with the
transactions described in this memorandum and Bylaws, as amended. In addition,
the Company is subject to the periodic reporting requirements of the Securities
and Exchange Act of 1934, as amended and files reports with the Securities and
Exchange Commission. Such periodic reports can be accessed at www.sec.gov. The
Investor and his or her advisor are invited and encouraged to ask questions of
the Company with respect to the terms and conditions of the Offering and our
business and request additional information necessary to verify information
contained herein. We will seek to provide answers and such information to the
extent possessed or obtainable without unreasonable effort or expense. For
further information contact Lane J. Castleton, Chief Financial Officer, Abtech
Holdings, Inc., 4110 N. Scottsdale Road, Suite 235, Scottsdale, Arizona, 85251.

 

 22 

